UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6644



GUY LANCASTER RICHMOND,

                                               Plaintiff - Appellant,

          versus


WARDEN   WATERS;    PRISON   HEALTH   SERVICES,
INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-3464-WMN)


Submitted:   November 20, 1997             Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy Lancaster Richmond, Appellant Pro Se. Toni-Jean Lisa, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Joseph
Barry Chazen, Mindy S. Kursban, MEYERS, BILLINGSLEY, RODBELL &
ROSENBAUM, P.A., Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Richmond v. Waters, No. CA-96-3464-WMN (D. Md. Apr. 18, 1997).
Appellant's motion for oral argument is denied. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2